Exhibit 10.4

CLOSING GUARANTY OF COMPLETION

This CLOSING GUARANTY OF COMPLETION (this “Guaranty”) is executed as of February
2, 2007, by MORGANS GROUP LLC, a Delaware limited liability company, having an
address at 475 Tenth Avenue, New York, New York 10018, Attention: Marc Gordon,
Chief Investment Officer (“Morgans Guarantor”), and by DLJ MB IV HRH, LLC, a
Delaware limited liability company, having an address c/o DLJ Merchant Banking
Partners, 11 Madison Avenue, New York, New York 10010, Attention: Ryan Sprott
(“DLJ Guarantor”; and collectively with Morgans Guarantor, each individually, a
“Guarantor”, and collectively, “Guarantors”), jointly and severally, for the
benefit of COLUMN FINANCIAL, INC., a Delaware corporation, having an address at
11 Madison Avenue, New York, New York 10010 (together with its successors and
assigns, “Lender”).

RECITALS:


A.            PURSUANT TO THAT CERTAIN PROMISSORY NOTE, DATED OF EVEN DATE
HEREWITH, EXECUTED BY HRHH HOTEL/CASINO, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (“HOTEL/CASINO BORROWER”), HRHH CAFE, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (“CAFÉ BORROWER”), HRHH DEVELOPMENT, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (“ADJACENT BORROWER”), HRHH IP, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (“IP BORROWER”), AND HRHH GAMING, LLC, A NEVADA LIMITED LIABILITY
COMPANY (“GAMING BORROWER”; AND EACH OF HOTEL/CASINO BORROWER, CAFÉ BORROWER,
ADJACENT BORROWER, IP BORROWER AND GAMING BORROWER, INDIVIDUALLY, A “BORROWER”,
AND COLLECTIVELY, “BORROWERS”), AND PAYABLE TO THE ORDER OF LENDER IN THE
ORIGINAL PRINCIPAL AMOUNT OF UP TO ONE BILLION THREE HUNDRED SIXTY MILLION AND
00/100 DOLLARS ($1,360,000,000.00) (AS THE SAME MAY BE AMENDED, RESTATED,
REPLACED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “NOTE”),
BORROWERS HAVE BECOME INDEBTED, AND MAY FROM TIME TO TIME BE FURTHER INDEBTED,
TO LENDER WITH RESPECT TO A LOAN (THE “LOAN”) MADE PURSUANT TO THAT CERTAIN LOAN
AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG BORROWERS AND LENDER (AS THE SAME
MAY BE AMENDED, RESTATED, REPLACED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “LOAN AGREEMENT”), WHICH LOAN IS SECURED BY, AMONG OTHER
THINGS, THAT CERTAIN CONSTRUCTION DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT (FIXTURE FILING), DATED AS OF THE
DATE HEREOF (AS THE SAME MAY BE AMENDED, RESTATED, REPLACED, SUPPLEMENTED, OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “SECURITY INSTRUMENT”), GIVEN BY
BORROWERS, AS GRANTEES, FOR THE BENEFIT OF LENDER, ENCUMBERING, AMONG OTHER
PROPERTIES, CERTAIN REAL PROPERTY AND THE IMPROVEMENTS THEREON LOCATED IN LAS
VEGAS, NEVADA AND MORE PARTICULARLY DESCRIBED ON EXHIBITS A-1 (THE “HOTEL/CASINO
PROPERTY”) AND A-2 (THE “ADJACENT PROPERTY”; AND THE HOTEL/CASINO PROPERTY AND
THE ADJACENT PROPERTY, INDIVIDUALLY, A “PROPERTY”, AND COLLECTIVELY, THE
“PROPERTIES” ) ATTACHED HERETO AND MADE A PART HEREOF, AND FURTHER EVIDENCED,
SECURED OR GOVERNED BY OTHER INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION
WITH THE LOAN (TOGETHER WITH THE NOTE, THE LOAN AGREEMENT AND THE SECURITY
INSTRUMENT, COLLECTIVELY, THE “LOAN DOCUMENTS”).


B.            LENDER IS NOT WILLING TO MAKE THE LOAN, OR OTHERWISE EXTEND
CREDIT, TO BORROWERS UNLESS EACH GUARANTOR UNCONDITIONALLY GUARANTEES PAYMENT
AND PERFORMANCE TO LENDER OF THE GUARANTEED OBLIGATIONS (AS HEREIN DEFINED).


--------------------------------------------------------------------------------



C.            EACH GUARANTOR IS THE OWNER OF A DIRECT OR INDIRECT INTEREST IN
EACH BORROWER, AND EACH GUARANTOR WILL DIRECTLY BENEFIT FROM LENDER’S MAKING THE
LOAN TO BORROWERS.


D.            ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO SUCH TERM IN THE LOAN AGREEMENT.


NOW, THEREFORE, AS AN INDUCEMENT TO LENDER TO MAKE THE LOAN TO BORROWERS, AND TO
EXTEND SUCH ADDITIONAL CREDIT AS LENDER MAY FROM TIME TO TIME EXTEND UNDER THE
LOAN DOCUMENTS, AND FOR $10.00 OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND LEGAL SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES DO
HEREBY AGREE AS FOLLOWS:


ARTICLE I


NATURE AND SCOPE OF GUARANTY


1.1          GUARANTEED OBLIGATIONS.


(A)                   EACH GUARANTOR HEREBY JOINTLY AND SEVERALLY, IRREVOCABLY,
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO LENDER THE FULL, COMPLETE AND
PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF ALL OF THE OBLIGATIONS,
DUTIES, COVENANTS AND AGREEMENTS OF BORROWERS UNDER THE LOAN AGREEMENT RELATING
TO EACH PROJECT CONTEMPLATED BY THE INITIAL RENOVATIONS, AS SHOWN ON SCHEDULE
XIII TO THE LOAN AGREEMENT, AS THE SAME MAY BE MODIFIED WITH THE REASONABLE
CONSENT OF LENDER, IF AND WHEN BORROWERS SHALL BEGIN PHYSICAL CONSTRUCTION
THEREOF (EACH SUCH PROJECT, AS AND WHEN BORROWERS HAVE ELECTED TO COMMENCE, AND
HAVE COMMENCED, PHYSICAL CONSTRUCTION THEREOF, AN “INITIAL RENOVATIONS
PROJECT”), SUBSTANTIALLY IN COMPLIANCE WITH THE APPLICABLE PLANS AND
SPECIFICATIONS, THE APPLICABLE PORTIONS OF THE INITIAL RENOVATIONS LOAN BUDGET,
THE APPLICABLE CONSTRUCTION PROGRESS SCHEDULE AND ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION:

(i)            to diligently commence, perform and complete (or cause to be
commenced, performed and completed) the construction of each Initial Renovations
Project in accordance with the terms of the Loan Agreement;

(ii)           to pay all costs associated with each Initial Renovations
Project, including, without limitation, all hard costs, soft costs and other
obligations, liabilities, costs and expenses incurred in connection with the
completion of each Initial Renovations Project, as the same may become due and
payable;

(iii)          to keep the Properties free and clear of all Liens or claims of
Liens arising or incurred in connection with the completion of each Initial
Renovations Project, other than Permitted Encumbrances and any such Liens being
contested pursuant to, and in accordance with, Section 3.6(b) of the Security
Instrument, and if any Liens should be filed, or should attach, with respect to
any Property by reason of the carrying out of each Initial Renovations Project,
within fifteen (15) Business Days after obtaining notice thereof (but in any
event prior to the date on which such Property or any part thereof or interest
therein may be in imminent danger of being sold, forfeited, foreclosed,

2


--------------------------------------------------------------------------------


TERMINATED, CANCELLED OR LOST), OTHER THAN ANY SUCH LIENS BEING CONTESTED
PURSUANT TO, AND IN ACCORDANCE WITH, SECTION 3.6(B) OF THE SECURITY INSTRUMENT,
TO EITHER (A) CAUSE THE REMOVAL OF SUCH LIENS OR (B) POST SECURITY AGAINST THE
CONSEQUENCES OF THEIR POSSIBLE FORECLOSURE AND PROCURE AN ENDORSEMENT TO THE
TITLE INSURANCE POLICY INSURING LENDER AGAINST THE CONSEQUENCES OF THE
FORECLOSURE OR ENFORCEMENT OF SUCH LIENS;

(iv)          to pay the premiums for all policies of insurance required to be
furnished by Borrowers pursuant to the Loan Agreement during the performance of
each Initial Renovations Project if such premiums are not paid by Borrowers;

(v)           if Lender exercises its rights to complete any Initial Renovations
Project pursuant to this Guaranty or any of the other Loan Documents, to pay or
reimburse Lender for any and all costs and expenses incurred by Lender in
completing such Initial Renovations Project;

(vi)          to pay all claims relating to the foregoing before they become
delinquent;

(vii)         to correct or cause to be corrected any material defect in any
Initial Renovations Project, as reasonably determined by the applicable
architect and the Construction Consultant or, if the applicable architect and
the Construction Consultant cannot reasonably agree, then as determined pursuant
to the most expedited form of arbitration available for such disagreement under
the rules of the American Arbitration Association, such arbitration to be held
in New York, New York; and

(viii)        to pay any and all costs, expenses, liabilities, claims and
amounts required to be paid by Guarantors pursuant to Section 1.7 or any other
provision hereof (the “Enforcement Costs”).


(B)                   EACH GUARANTOR HEREBY JOINTLY AND SEVERALLY, IRREVOCABLY,
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO LENDER THE FULL, COMPLETE AND
PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF ALL OF THE OBLIGATIONS,
DUTIES, COVENANTS AND AGREEMENTS OF BORROWERS UNDER SECTION 3.18 OF THE LOAN
AGREEMENT RELATING TO RESTORATION OF THE PROPERTIES IN THE EVENT THAT ANY OF (I)
THE QUALIFICATION CONDITIONS HAVE NOT BEEN SATISFIED ON OR PRIOR TO THE
CONSTRUCTION QUALIFICATION DATE, (II) BORROWERS HAVE DELIVERED THE
RELINQUISHMENT NOTICE TO LENDER, OR (III) BORROWERS HAVE DELIVERED A STOP NOTICE
TO LENDER, SUBSTANTIALLY IN COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS
AND TO THE REASONABLE SATISFACTION OF THE CONSTRUCTION CONSULTANT, INCLUDING,
WITHOUT LIMITATION:

(i)            to diligently commence, perform and complete (or cause to be
commenced, performed and completed) the restoration of the Properties to the
extent required under, and in accordance with the terms of, the Loan Agreement;

(ii)           to pay all costs associated with such restoration, including,
without limitation, all hard costs, soft costs and other obligations,
liabilities, costs and expenses incurred in connection with the completion of
such restoration, as the same may become due and payable;

3


--------------------------------------------------------------------------------


(iii)          to keep the Properties free and clear of all Liens or claims of
Liens arising or incurred in connection with such restoration, other than
Permitted Encumbrances and any such Liens being contested pursuant to, and in
accordance with, Section 3.6(b) of the Security Instrument, and if any Liens
should be filed, or should attach, with respect to any Property by reason of the
carrying out of such restoration, within fifteen (15) Business Days after
obtaining notice thereof (but in any event prior to the date on which such
Property or any part thereof or interest therein may be in imminent danger of
being sold, forfeited, foreclosed, terminated, cancelled or lost), other than
any such Liens being contested pursuant to, and in accordance with, Section
3.6(b) of the Security Instrument, to either (A) cause the removal of such Liens
or (B) post security against the consequences of their possible foreclosure and
procure an endorsement to the Title Insurance Policy insuring Lender against the
consequences of the foreclosure or enforcement of such Liens;

(iv)          to pay the premiums for all policies of insurance required to be
furnished by Borrowers pursuant to the Loan Agreement during the performance of
the restorations if such premiums are not paid by Borrowers;

(v)           if Lender exercises its rights to complete any of the restoration
pursuant this Guaranty or any of the other Loan Documents, to pay or reimburse
Lender for any and all costs and expenses incurred by Lender in completing the
restoration; and

(vi)          to pay all claims relating to the foregoing before they become
delinquent.


THE OBLIGATIONS AND LIABILITIES SET FORTH IN THE FOREGOING SECTIONS 1.1(A) AND
1.1(B) ARE COLLECTIVELY REFERRED TO HEREIN AS THE “GUARANTEED OBLIGATIONS”; AND
THE COMPLETION OBLIGATIONS WITH RESPECT TO COMPLETION OF ANY INITIAL RENOVATIONS
PROJECT OR RESTORATION FROM ANY PRE-CONSTRUCTION WORK SHALL BE REFERRED HEREIN
AS THE “GUARANTEED WORK”.  EACH GUARANTOR HEREBY ACKNOWLEDGES HAVING RECEIVED,
REVIEWED AND APPROVED A TRUE AND COMPLETE COPY OF THE LOAN AGREEMENT.  EACH
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY COVENANTS AND AGREES THAT IT IS
LIABLE FOR THE GUARANTEED OBLIGATIONS AS A PRIMARY OBLIGOR AND NOT MERELY AS A
SURETY.


1.2          PAYMENT AND PERFORMANCE BY GUARANTORS.


(A)                   IF BORROWERS SHALL FAIL TO DILIGENTLY PROCEED WITH ANY
GUARANTEED WORK AND THE COMPLETION THEREOF IN ACCORDANCE WITH THE PROVISIONS OF
THE LOAN AGREEMENT, SUBJECT TO EXCUSABLE DELAY, OR IF BORROWERS SHALL OTHERWISE
FAIL TO PERFORM THEIR OBLIGATIONS UNDER THE LOAN AGREEMENT RELATING TO ANY
GUARANTEED WORK, OR IF ANY OF THE OTHER GUARANTEED OBLIGATIONS SHALL NOT BE PAID
AND PERFORMED WHEN DUE, THEN GUARANTORS, WITHIN TEN (10) DAYS AFTER A WRITTEN
DEMAND FOR PAYMENT OR PERFORMANCE HAS BEEN GIVEN TO GUARANTORS BY LENDER IN
ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF, SHALL PAY OR PERFORM THE SAME, IT
BEING EXPRESSLY ACKNOWLEDGED AND AGREED BY GUARANTORS THAT LENDER SHALL HAVE NO
OBLIGATION TO, AND SHALL NOT, CONTINUE TO DISBURSE ANY PORTION OF THE
CONSTRUCTION LOAN OR THE INITIAL RENOVATIONS RESERVE FUND FOR ANY SUCH PURPOSE. 
GUARANTORS’ OBLIGATIONS HEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT,
NOTWITHSTANDING ANY DEFAULT BY ANY BORROWER UNDER ANY OTHER COVENANTS, TERMS OR
CONDITIONS SET FORTH IN THE LOAN DOCUMENTS, COMMENCEMENT AND/OR COMPLETION OF
FORECLOSURE PROCEEDINGS OR

4


--------------------------------------------------------------------------------



ACQUISITION BY LENDER OF ALL OR ANY PORTION OF ANY PROPERTY THROUGH FORECLOSURE
OR DEED IN LIEU OF FORECLOSURE AND, IN THAT REGARD, ALL OF THE COVENANTS, TERMS
OR CONDITIONS SET FORTH IN THE LOAN DOCUMENTS RELATING IN ANY WAY TO THE
GUARANTEED OBLIGATIONS SHALL SURVIVE ANY SUCH FORECLOSURE OR DEED IN LIEU OF
FORECLOSURE AND REMAIN BINDING OBLIGATIONS OF BORROWERS GUARANTEED BY EACH
GUARANTOR HEREUNDER UNTIL THE COMPLETE PAYMENT AND PERFORMANCE OF ALL OF THE
GUARANTEED OBLIGATIONS.


(B)                   INTENTIONALLY OMITTED.


(C)                   IF ANY GUARANTOR SHALL, WITHIN FIFTEEN (15) DAYS AFTER
WRITTEN DEMAND FROM LENDER, FAIL TO DILIGENTLY UNDERTAKE THE PERFORMANCE OF THE
GUARANTEED OBLIGATIONS, THEN LENDER SHALL HAVE THE RIGHT, AT ITS OPTION, EITHER
BEFORE, DURING OR AFTER COMMENCING FORECLOSURE OR SALE PROCEEDINGS AGAINST ALL
OR ANY PORTION OF THE PROPERTY, AS THE CASE MAY BE, AND BEFORE, DURING OR AFTER
PURSUING ANY OTHER RIGHT OR REMEDY AGAINST BORROWER OR GUARANTOR, TO PERFORM ANY
AND ALL OF THE GUARANTEED WORK BY OR THROUGH ANY AGENT, CONTRACTOR OR
SUBCONTRACTOR OF ITS SELECTION, AND PURSUANT TO CONTRACTS OR SUBCONTRACTS
RELATING THERETO, ALL AS LENDER IN ITS SOLE DISCRETION DEEMS PROPER. 
FURTHERMORE, LENDER SHALL HAVE NO OBLIGATION TO PROTECT OR INSURE ANY COLLATERAL
FOR THE LOAN, NOR SHALL LENDER HAVE ANY OBLIGATION TO PERFECT ITS SECURITY
INTEREST IN ANY COLLATERAL FOR THE LOAN.  DURING THE COURSE OF ANY OF THE
GUARANTEED WORK UNDERTAKEN BY LENDER OR ANY OTHER PARTY ON BEHALF OF LENDER,
GUARANTORS SHALL PAY ON DEMAND ANY AMOUNTS DUE TO CONTRACTORS, SUBCONTRACTORS
AND MATERIAL SUPPLIERS AND FOR PERMITS AND LICENSES NECESSARY OR DESIRABLE IN
CONNECTION THEREWITH.  GUARANTORS’ OBLIGATIONS IN CONNECTION WITH ANY OF THE
GUARANTEED WORK UNDERTAKEN BY LENDER OR ANY OTHER PARTY ON BEHALF OF LENDER
SHALL NOT BE AFFECTED BY ANY ERRORS OR OMISSIONS OF BORROWERS’ GENERAL
CONTRACTOR OR ARCHITECT, LENDER’S CONSULTING ARCHITECT, OR ANY SUBCONTRACTOR OR
AGENT OR EMPLOYEE OF ANY OF THE FOREGOING IN THE DESIGN, SUPERVISION AND/OR
PERFORMANCE OF THE WORK, IT BEING UNDERSTOOD THAT SUCH RISK IS ASSUMED BY
GUARANTORS.


(D)                   SATISFACTION BY GUARANTORS OF ANY LIABILITY HEREUNDER AT
ANY ONE TIME WITH RESPECT TO ANY DEFAULT BY ANY BORROWER SHALL NOT DISCHARGE
GUARANTORS WITH RESPECT TO ANY OTHER DEFAULT BY ANY BORROWER AT ANY OTHER TIME,
IT BEING THE INTENT HEREOF THAT THIS GUARANTY AND THE OBLIGATIONS OF GUARANTORS
HEREUNDER SHALL BE CONTINUING AND MAY BE ENFORCED BY LENDER TO THE END THAT THE
GUARANTEED WORK SHALL BE TIMELY COMPLETED, LIEN FREE, WITHOUT LOSS, COST,
EXPENSE, INJURY OR LIABILITY OF ANY KIND TO LENDER, SUBJECT TO THE EXPRESS TERMS
HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL OF THE REMEDIES SET
FORTH HEREIN AND/OR PROVIDED FOR IN ANY OF THE LOAN DOCUMENTS OR AT LAW OR
EQUITY SHALL BE EQUALLY AVAILABLE TO LENDER, AND THE CHOICE BY LENDER OF ONE
SUCH ALTERNATIVE OVER ANOTHER SHALL NOT BE SUBJECT TO QUESTION OR CHALLENGE BY
GUARANTOR OR ANY OTHER PERSON, NOR SHALL ANY SUCH CHOICE BE ASSERTED AS A
DEFENSE, SETOFF, OR FAILURE TO MITIGATE DAMAGES IN ANY ACTION, PROCEEDING, OR
COUNTERACTION BY LENDER TO RECOVER OR SEEKING ANY OTHER REMEDY UNDER THIS
GUARANTY, NOR SHALL SUCH CHOICE PRECLUDE LENDER FROM SUBSEQUENTLY ELECTING TO
EXERCISE A DIFFERENT REMEDY.  THE PARTIES HAVE AGREED TO THE ALTERNATIVE
REMEDIES PROVIDED HEREIN IN PART BECAUSE THEY RECOGNIZE THAT THE CHOICE OF
REMEDIES IN THE EVENT OF A DEFAULT HEREUNDER WILL NECESSARILY BE AND SHOULD
PROPERLY BE A MATTER OF GOOD FAITH BUSINESS JUDGMENT, WHICH THE PASSAGE OF TIME
AND EVENTS MAY OR MAY NOT PROVE TO HAVE BEEN THE BEST CHOICE TO MAXIMIZE
RECOVERY BY LENDER AT THE LOWEST COST TO BORROWERS AND/OR GUARANTORS.  IT IS THE
INTENTION OF THE PARTIES THAT SUCH GOOD FAITH CHOICE BY LENDER BE GIVEN
CONCLUSIVE EFFECT REGARDLESS OF SUCH SUBSEQUENT DEVELOPMENTS.  NO GUARANTOR
SHALL HAVE ANY RIGHT OF RECOURSE

5


--------------------------------------------------------------------------------



AGAINST LENDER BY REASON OF ANY ACTION LENDER MAY TAKE OR OMIT TO TAKE UNDER THE
PROVISIONS OF THIS GUARANTY OR UNDER THE PROVISIONS OF ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT TO THE EXTENT OF LENDER’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR FRAUD.


1.3          NATURE OF GUARANTY.  THIS GUARANTY IS AN IRREVOCABLE,
UNCONDITIONAL, ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND NOT
A GUARANTY OF COLLECTION.  THIS GUARANTY MAY NOT BE REVOKED BY GUARANTORS AND
SHALL CONTINUE TO BE EFFECTIVE WITH RESPECT TO ANY GUARANTEED OBLIGATIONS
ARISING OR CREATED AFTER ANY ATTEMPTED REVOCATION BY ANY GUARANTOR AND AFTER (IF
ANY GUARANTOR IS A NATURAL PERSON) ANY GUARANTOR’S DEATH (IN WHICH EVENT THIS
GUARANTY SHALL BE BINDING UPON SUCH GUARANTOR’S ESTATE AND SUCH GUARANTOR’S
LEGAL REPRESENTATIVES AND HEIRS).  THE FACT THAT AT ANY TIME OR FROM TIME TO
TIME THE GUARANTEED OBLIGATIONS MAY BE INCREASED OR REDUCED SHALL NOT RELEASE OR
DISCHARGE THE OBLIGATION OF GUARANTORS TO LENDER WITH RESPECT TO THE GUARANTEED
OBLIGATIONS.  THIS GUARANTY MAY BE ENFORCED BY LENDER AND ANY SUBSEQUENT HOLDER
OF THE NOTE AND SHALL NOT BE DISCHARGED BY THE ASSIGNMENT OR NEGOTIATION OF ALL
OR PART OF THE NOTE.  THIS GUARANTY SHALL TERMINATE UPON THE EARLIER TO OCCUR OF
(I) PAYMENT IN FULL OF THE DEBT, OR (II) COMPLETE PAYMENT AND PERFORMANCE OF ALL
OF THE GUARANTEED WORK, OR (III) FINAL COMPLETION OF THE PROJECT; PROVIDED,
HOWEVER, THAT IF, AT THE TIME ANY OF THE EVENTS SET FORTH IN THE FOREGOING
CLAUSES (I), (II) OR (IIIV), AS APPLICABLE, SHALL OCCUR, GUARANTORS ARE THEN IN
THE PROCESS OF COMPLETING ANY OF THE GUARANTEED WORK, GUARANTORS SHALL, AT
LENDER’S REASONABLE EXPENSE, REASONABLY COOPERATE TO TRANSITION SUCH COMPLETION
TO LENDER OR ITS DESIGNEE, INCLUDING, WITHOUT LIMITATION, ASSIGNING TO LENDER OR
ITS DESIGNEE ANY CONSTRUCTION-RELATED CONTRACTS NOT PREVIOUSLY ASSIGNED TO
LENDER, MAKING GUARANTORS’ EMPLOYEES AVAILABLE TO LENDER OR ITS DESIGNEE FOR
CONSTRUCTION STATUS BRIEFINGS AND TO ANSWER QUESTIONS REGARDING CONSTRUCTION OF
SUCH GUARANTEED WORK, AND TURNING OVER TO LENDER COPIES OF GUARANTORS’ BOOKS,
RECORDS AND FILES RELATING TO THE CONSTRUCTION AND COMPLETION OF SUCH GUARANTEED
WORK.


1.4          GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET.  THE GUARANTEED
OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF GUARANTORS TO LENDER
HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY REASON OF
ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE OF ANY BORROWER (EXCEPT THE
DEFENSE OF THE PAYMENT OF THE GUARANTEED OBLIGATIONS) OR ANY OTHER PARTY AGAINST
LENDER OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS, WHETHER SUCH OFFSET,
CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED OBLIGATIONS (OR THE
TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR OTHERWISE.


1.5          NO DUTY TO PURSUE OTHERS.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, IT SHALL NOT BE NECESSARY FOR LENDER (AND EACH GUARANTOR HEREBY WAIVES ANY
RIGHTS WHICH SUCH GUARANTOR MAY HAVE TO REQUIRE LENDER), IN ORDER TO ENFORCE THE
OBLIGATIONS OF GUARANTORS HEREUNDER, FIRST TO (A) INSTITUTE SUIT OR EXHAUST ITS
REMEDIES AGAINST ANY BORROWER OR OTHERS LIABLE ON THE LOAN OR THE GUARANTEED
OBLIGATIONS OR ANY OTHER PERSON, (B) ENFORCE LENDER’S RIGHTS AGAINST ANY
COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE LOAN, (C) ENFORCE
LENDER’S RIGHTS AGAINST ANY OTHER GUARANTOR(S) OF THE GUARANTEED OBLIGATIONS,
(D) JOIN ANY BORROWER OR ANY OTHERS LIABLE ON THE GUARANTEED OBLIGATIONS IN ANY
ACTION SEEKING TO ENFORCE THIS GUARANTY, OR (E) RESORT TO ANY OTHER MEANS OF
OBTAINING PAYMENT OF THE GUARANTEED OBLIGATIONS.  LENDER SHALL NOT BE REQUIRED
TO MITIGATE DAMAGES OR TAKE ANY OTHER ACTION TO REDUCE, COLLECT OR ENFORCE THE
GUARANTEED OBLIGATIONS.

6


--------------------------------------------------------------------------------



1.6          WAIVERS.  EACH GUARANTOR AGREES TO THE PROVISIONS OF THE LOAN
DOCUMENTS AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVES NOTICE
OF (A) ANY LOANS OR ADVANCES MADE BY LENDER TO BORROWERS, (B) ACCEPTANCE OF THIS
GUARANTY, (C) ANY AMENDMENT OR EXTENSION OF THE NOTE, THE LOAN AGREEMENT, THE
SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENTS, (D) THE EXECUTION AND DELIVERY
BY ANY BORROWER AND LENDER OF ANY OTHER LOAN OR CREDIT AGREEMENT OR OF ANY
BORROWER’S EXECUTION AND DELIVERY OF ANY PROMISSORY NOTES OR OTHER DOCUMENTS
ARISING UNDER THE LOAN DOCUMENTS OR IN CONNECTION WITH ANY PROPERTY, (E) THE
OCCURRENCE OF ANY BREACH BY ANY BORROWER OR AN EVENT OF DEFAULT, (F) LENDER’S
TRANSFER OR DISPOSITION OF THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, (G)
SALE OR FORECLOSURE (OR POSTING OR ADVERTISING FOR SALE OR FORECLOSURE) OF ANY
COLLATERAL FOR THE GUARANTEED OBLIGATIONS, (H) PROTEST, PROOF OF NON-PAYMENT OR
DEFAULT BY ANY BORROWER, AND (I) ANY OTHER ACTION AT ANY TIME TAKEN OR OMITTED
BY LENDER AND, GENERALLY, ALL DEMANDS AND NOTICES OF EVERY KIND IN CONNECTION
WITH THIS GUARANTY, THE LOAN DOCUMENTS, ANY DOCUMENTS OR AGREEMENTS EVIDENCING,
SECURING OR RELATING TO ANY OF THE GUARANTEED OBLIGATIONS AND THE OBLIGATIONS
HEREBY GUARANTEED.


1.7          PAYMENT OF EXPENSES.  IN THE EVENT THAT ANY GUARANTOR SHOULD BREACH
OR FAIL TO TIMELY PERFORM ANY PROVISIONS OF THIS GUARANTY, GUARANTORS SHALL,
IMMEDIATELY UPON WRITTEN DEMAND BY LENDER, PAY LENDER ALL REASONABLE COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, COURT
COSTS, FILING FEES, RECORDING COSTS, TITLE INSURANCE PREMIUMS, SURVEY COSTS AND
EXPENSES OF FORECLOSURE) INCURRED BY LENDER IN THE ENFORCEMENT HEREOF OR THE
PRESERVATION OF LENDER’S RIGHTS HEREUNDER.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT (I) LENDER EMPLOYS COUNSEL TO ENFORCE THE PROVISIONS OF THIS
GUARANTY AND (II) LENDER HAS SOLD OR TRANSFERRED ANY INTERESTS IN THE NOTE, THEN
GUARANTORS SHALL ONLY BE RESPONSIBLE FOR THE ATTORNEYS’ FEES AND EXPENSES OF THE
COUNSEL OF ONLY ONE LENDER.


1.8          PAYMENT BY GUARANTORS.  IF ANY AMOUNT DUE ON THE GUARANTEED
OBLIGATIONS IS NOT PAID TO LENDER WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN
DEMAND BY LENDER, THE SAME SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE
OF DEMAND UNTIL THE DATE SUCH AMOUNT HAS BEEN PAID IN FULL (WHICH INTEREST SHALL
BE INCLUDED WITHIN THE MEANING OF GUARANTEED OBLIGATIONS).


1.9          EFFECT OF BANKRUPTCY.  IN THE EVENT THAT PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW
OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, LENDER MUST RESCIND OR RESTORE
ANY PAYMENT OR ANY PART THEREOF RECEIVED BY LENDER IN SATISFACTION OF THE
GUARANTEED OBLIGATIONS, AS SET FORTH HEREIN, ANY PRIOR RELEASE OR DISCHARGE FROM
THE TERMS OF THIS GUARANTY GIVEN TO ANY GUARANTOR BY LENDER SHALL BE WITHOUT
EFFECT AND THIS GUARANTY AND THE GUARANTEED OBLIGATIONS SHALL REMAIN IN FULL
FORCE AND EFFECT.  IT IS THE INTENTION OF BORROWERS AND GUARANTORS THAT
GUARANTORS’ OBLIGATIONS HEREUNDER SHALL NOT BE DISCHARGED EXCEPT BY GUARANTORS’
PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


1.10        WAIVER OF SUBROGATION, REIMBURSEMENT AND CONTRIBUTION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY, AS LONG AS
THE DEBT REMAINS OUTSTANDING AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES, RELEASES AND ABROGATES
ANY AND ALL RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY AGREEMENT, AT LAW OR
IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING ANY GUARANTOR TO
THE RIGHTS OF LENDER), TO ASSERT ANY CLAIM AGAINST OR SEEK

7


--------------------------------------------------------------------------------



CONTRIBUTION, INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM ANY
BORROWER OR ANY OTHER PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE GUARANTEED
OBLIGATIONS FOR ANY PAYMENT MADE BY ANY GUARANTOR UNDER OR IN CONNECTION WITH
THIS GUARANTY OR OTHERWISE UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS HAVE
BEEN PAID AND PERFORMED IN FULL.


1.11        BORROWER.  THE TERM “BORROWER” OR “BORROWERS” AS USED HEREIN SHALL
INCLUDE ANY NEW OR SUCCESSOR CORPORATION, ASSOCIATION, PARTNERSHIP (GENERAL OR
LIMITED), LIMITED LIABILITY COMPANY JOINT VENTURE, TRUST OR OTHER INDIVIDUAL OR
ORGANIZATION FORMED AS A RESULT OF ANY MERGER, REORGANIZATION, SALE, TRANSFER,
DEVISE, GIFT OR BEQUEST OF ANY BORROWER OR ANY INTEREST IN ANY BORROWER.


ARTICLE II


EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS’ OBLIGATIONS

Each Guarantor hereby consents and agrees to each of the following and agrees
that such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and,
to the extent permitted by applicable law, waives any common law, equitable,
statutory or other rights (including, without limitation, rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:


2.1          MODIFICATIONS; SALES.

(a)           Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Guaranteed Obligations, the Note, the
Loan Agreement, the Security Instrument, the other Loan Documents or any other
document, instrument, contract or understanding between Borrowers (or any of
them) and Lender or any other parties pertaining to the Guaranteed Obligations,
or any sale, assignment or foreclosure of the Note, the Loan Agreement, the
Security Instrument or any of the other Loan Documents or any sale or transfer
of all or any portion of any Property, or any failure of Lender to notify any
Guarantor of any such action.

(b)           Any amendment, modification or Change Order to the Plans and
Specifications and/or the Loan Budget made in accordance with the terms of the
Loan Agreement.


2.2          ADJUSTMENT.  ANY ADJUSTMENT, INDULGENCE, FORBEARANCE OR COMPROMISE
THAT MIGHT BE GRANTED OR GIVEN BY LENDER TO ANY BORROWER OR ANY GUARANTOR OR ANY
OTHER PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE GUARANTEED OBLIGATIONS.


2.3          CONDITION OF BORROWERS OR GUARANTORS.  THE INSOLVENCY, BANKRUPTCY,
ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY, DISSOLUTION OR
LACK OF POWER OF ANY BORROWER, ANY GUARANTOR OR ANY OTHER PARTY AT ANY TIME
LIABLE FOR THE PAYMENT OR PERFORMANCE OF ALL OR PART OF THE GUARANTEED
OBLIGATIONS; OR ANY DISSOLUTION OF ANY BORROWER OR ANY GUARANTOR OR ANY SALE,
LEASE OR TRANSFER OF ANY OR ALL OF THE ASSETS OF ANY BORROWER OR ANY GUARANTOR
OR ANY

8


--------------------------------------------------------------------------------



CHANGES IN THE DIRECT OR INDIRECT SHAREHOLDERS, PARTNERS OR MEMBERS OF ANY
BORROWER OR ANY GUARANTOR; OR ANY REORGANIZATION OF ANY BORROWER OR ANY
GUARANTOR.


2.4          INVALIDITY OF GUARANTEED OBLIGATIONS.  THE INVALIDITY, ILLEGALITY
OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS OR ANY
DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE GUARANTEED OBLIGATIONS FOR
ANY REASON WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE FACT THAT (A) THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF EXCEED THE AMOUNT PERMITTED BY LAW,
(B) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF IS ULTRA
VIRES, (C) THE OFFICERS OR REPRESENTATIVES EXECUTING THE NOTE, THE LOAN
AGREEMENT, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR OTHERWISE
CREATING THE GUARANTEED OBLIGATIONS ACTED IN EXCESS OF THEIR AUTHORITY, (D) THE
GUARANTEED OBLIGATIONS VIOLATE APPLICABLE USURY LAWS, (E) ANY BORROWER HAS VALID
DEFENSES (OTHER THAN THE PAYMENT OF THE GUARANTEED OBLIGATIONS), CLAIMS OR
OFFSETS (WHETHER AT LAW, IN EQUITY OR BY AGREEMENT) WHICH RENDER THE GUARANTEED
OBLIGATIONS WHOLLY OR PARTIALLY UNCOLLECTIBLE FROM SUCH BORROWER, (F) THE
CREATION, PERFORMANCE OR REPAYMENT OF THE GUARANTEED OBLIGATIONS (OR THE
EXECUTION, DELIVERY AND PERFORMANCE OF ANY DOCUMENT OR INSTRUMENT REPRESENTING
PART OF THE GUARANTEED OBLIGATIONS OR EXECUTED IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS OR GIVEN TO SECURE THE REPAYMENT OF THE GUARANTEED OBLIGATIONS) IS
ILLEGAL, UNCOLLECTIBLE OR UNENFORCEABLE, OR (G) THE NOTE, THE LOAN AGREEMENT,
THE SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS HAVE BEEN FORGED OR
OTHERWISE ARE IRREGULAR OR NOT GENUINE OR AUTHENTIC, IT BEING AGREED THAT EACH
GUARANTOR SHALL REMAIN LIABLE HEREON REGARDLESS OF WHETHER ANY BORROWER OR ANY
OTHER PERSON, INCLUDING ANY OTHER GUARANTOR, BE FOUND NOT LIABLE ON THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF FOR ANY REASON.


2.5          RELEASE OF OBLIGORS.  ANY FULL OR PARTIAL RELEASE OF THE LIABILITY
OF ANY BORROWER ON THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF, OR OF ANY
CO-GUARANTORS, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE, WHETHER DIRECTLY OR
INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO PAY, PERFORM,
GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY EACH GUARANTOR THAT
SUCH GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL WITHOUT
ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND SUCH GUARANTOR HAS NOT BEEN
INDUCED TO ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION, BELIEF,
UNDERSTANDING OR AGREEMENT THAT OTHER PARTIES WILL BE LIABLE TO PAY OR PERFORM
THE GUARANTEED OBLIGATIONS, OR THAT LENDER WILL LOOK TO OTHER PARTIES TO PAY OR
PERFORM THE GUARANTEED OBLIGATIONS.


2.6          OTHER COLLATERAL.  THE TAKING OR ACCEPTING OF ANY OTHER SECURITY,
COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS.


2.7          RELEASE OF COLLATERAL.  ANY RELEASE, SURRENDER, EXCHANGE,
SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT (INCLUDING, WITHOUT
LIMITATION, NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE IMPAIRMENT) OF ANY
COLLATERAL, PROPERTY OR SECURITY AT ANY TIME EXISTING IN CONNECTION WITH, OR
ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


2.8          CARE AND DILIGENCE.  THE FAILURE OF LENDER OR ANY OTHER PARTY TO
EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION, PROTECTION,
ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF ALL OR ANY PART OF ANY
COLLATERAL, PROPERTY OR SECURITY, INCLUDING, BUT NOT LIMITED TO,

9


--------------------------------------------------------------------------------



ANY NEGLECT, DELAY, OMISSION, FAILURE OR REFUSAL OF LENDER (A) TO TAKE OR
PROSECUTE ANY ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED OBLIGATIONS, OR
(B) TO FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE COMMENCED,
PROSECUTE TO COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY THEREFOR, OR
(C) TO TAKE OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT OR
AGREEMENT EVIDENCING OR SECURING ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


2.9          UNENFORCEABILITY.  THE FACT THAT ANY COLLATERAL, SECURITY, SECURITY
INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE GIVEN, CREATED OR GRANTED AS
SECURITY FOR THE REPAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF,
SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR SHALL PROVE TO BE UNENFORCEABLE
OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR LIEN, IT BEING RECOGNIZED AND
AGREED BY EACH GUARANTOR THAT SUCH GUARANTOR IS NOT ENTERING INTO THIS GUARANTY
IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE VALIDITY,
ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE COLLATERAL FOR THE
GUARANTEED OBLIGATIONS.


2.10        REPRESENTATIONS.  THE ACCURACY OR INACCURACY OF THE REPRESENTATIONS
AND WARRANTIES MADE BY ANY GUARANTOR HEREIN OR BY ANY BORROWER IN ANY OF THE
LOAN DOCUMENTS.


2.11        OFFSET.  THE NOTE, THE LOAN AGREEMENT, THE GUARANTEED OBLIGATIONS
AND THE LIABILITIES AND OBLIGATIONS OF GUARANTORS TO LENDER HEREUNDER SHALL NOT
BE REDUCED, DISCHARGED OR RELEASED BECAUSE OF OR BY REASON OF ANY EXISTING OR
FUTURE RIGHT OF OFFSET, CLAIM OR DEFENSE  (EXCEPT AS MAY BE EXPRESSLY PROVIDED
IN THE LOAN AGREEMENT AND EXCEPT THAT OF PAYMENT OF THE GUARANTEED OBLIGATIONS)
OF ANY BORROWER AGAINST LENDER OR ANY OTHER PERSON, OR AGAINST PAYMENT OF THE
GUARANTEED OBLIGATIONS, WHETHER SUCH RIGHT OF OFFSET, CLAIM OR DEFENSE ARISES IN
CONNECTION WITH THE GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE
GUARANTEED OBLIGATIONS) OR OTHERWISE.


2.12        MERGER.  THE REORGANIZATION, MERGER OR CONSOLIDATION OF ANY BORROWER
INTO OR WITH ANY OTHER PERSON.


2.13        PREFERENCE.  ANY PAYMENT BY ANY BORROWER TO LENDER IS HELD TO
CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS OR FOR ANY REASON LENDER IS
REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO ANY BORROWER OR TO ANY
OTHER PERSON.


2.14        OTHER ACTIONS TAKEN OR OMITTED.  ANY OTHER ACTION TAKEN OR OMITTED
TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED OBLIGATIONS, OR
THE SECURITY AND COLLATERAL THEREFOR, WHETHER OR NOT SUCH ACTION OR OMISSION
PREJUDICES ANY GUARANTOR OR INCREASES THE LIKELIHOOD THAT ANY GUARANTOR WILL BE
REQUIRED TO PAY THE GUARANTEED OBLIGATIONS PURSUANT TO THE TERMS HEREOF, IT
BEING THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF EACH GUARANTOR THAT SUCH
GUARANTOR SHALL BE OBLIGATED TO PAY THE GUARANTEED OBLIGATIONS WHEN DUE,
NOTWITHSTANDING ANY OCCURRENCE, CIRCUMSTANCE, EVENT, ACTION, OR OMISSION
WHATSOEVER, WHETHER CONTEMPLATED OR UNCONTEMPLATED, AND WHETHER OR NOT OTHERWISE
OR PARTICULARLY DESCRIBED HEREIN, WHICH OBLIGATION SHALL BE DEEMED SATISFIED
ONLY UPON THE FULL AND FINAL PAYMENT AND SATISFACTION OF THE GUARANTEED
OBLIGATIONS.

10


--------------------------------------------------------------------------------



ARTICLE III


REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to
Borrowers, each Guarantor represents and warrants to Lender as follows:


3.1          BENEFIT.  SUCH GUARANTOR IS AN AFFILIATE OF BORROWERS, IS THE OWNER
OF A DIRECT OR INDIRECT INTEREST IN EACH BORROWER, AND HAS RECEIVED, OR WILL
RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY WITH
RESPECT TO THE GUARANTEED OBLIGATIONS.


3.2          FAMILIARITY AND RELIANCE.  SUCH GUARANTOR IS FAMILIAR WITH, AND HAS
INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL CONDITION OF
EACH BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL COLLATERAL INTENDED
TO BE CREATED AS SECURITY FOR THE PAYMENT OF THE NOTE OR THE GUARANTEED
OBLIGATIONS; HOWEVER, SUCH GUARANTOR IS NOT RELYING ON SUCH FINANCIAL CONDITION
OR COLLATERAL AS AN INDUCEMENT TO ENTER INTO THIS GUARANTY.


3.3          NO REPRESENTATION BY LENDER.  NEITHER LENDER NOR ANY OTHER PARTY
HAS MADE ANY REPRESENTATION, WARRANTY OR STATEMENT TO SUCH GUARANTOR IN ORDER TO
INDUCE SAID GUARANTOR TO EXECUTE THIS GUARANTY.


3.4          LEGALITY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH ANY LAW, STATUTE OR
REGULATION WHATSOEVER TO WHICH SUCH GUARANTOR IS SUBJECT OR CONSTITUTE A
MATERIAL DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD
CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE MATERIAL BREACH OF, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, CHARGE, LIEN, OR ANY CONTRACT, AGREEMENT OR OTHER
INSTRUMENT TO WHICH SUCH GUARANTOR IS A PARTY OR WHICH MAY BE APPLICABLE TO SUCH
GUARANTOR.  THIS GUARANTY IS A LEGAL AND BINDING OBLIGATION OF SUCH GUARANTOR
AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY
BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF GENERAL APPLICATION RELATING TO THE
ENFORCEMENT OF CREDITORS’ RIGHTS.


3.5          LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION
PENDING OR, TO SUCH GUARANTOR’S KNOWLEDGE, THREATENED IN WRITING AGAINST SUCH
GUARANTOR IN ANY COURT OR BY OR BEFORE ANY OTHER GOVERNMENTAL AUTHORITY, OR
LABOR CONTROVERSY AFFECTING SUCH GUARANTOR OR ANY OF SUCH GUARANTOR’S
PROPERTIES, BUSINESSES, ASSETS OR REVENUES, WHICH WOULD REASONABLY BE EXPECTED
TO MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE OF SUCH GUARANTOR’S
OBLIGATIONS AND DUTIES UNDER THIS GUARANTY OR IMPAIR SUCH GUARANTOR’S ABILITY TO
FULLY FULFILL AND PERFORM SUCH GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY AND
THE OTHER LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY.


3.6          OFFSET. THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY SUCH GUARANTOR, INCLUDING THE
DEFENSE OF USURY, AND SUCH GUARANTOR HAS NOT ASSERTED ANY RIGHT OF RESCISSION,
SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


3.7          EMBARGOED PERSON.  AT ALL TIMES THROUGHOUT THE TERM OF THE LOAN,
INCLUDING AFTER GIVING EFFECT TO ANY TRANSFER PERMITTED PURSUANT TO THE LOAN
DOCUMENTS, (A) NONE OF THE

11


--------------------------------------------------------------------------------



FUNDS OR OTHER ASSETS OF SUCH GUARANTOR SHALL CONSTITUTE PROPERTY OF, OR SHALL
BE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY PERSON, ENTITY OR
GOVERNMENT SUBJECT TO TRADE RESTRICTIONS UNDER U.S. LAW, INCLUDING, BUT NOT
LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. §§ 1701
ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY
EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER (EACH AN “EMBARGOED
PERSON”) WITH THE RESULT THAT THE LOAN MADE BY LENDER IS OR WOULD BE IN
VIOLATION OF LAW; (B) NO EMBARGOED PERSON SHALL HAVE ANY INTEREST OF ANY NATURE
WHATSOEVER IN SUCH GUARANTOR, WITH THE RESULT THAT THE LOAN IS OR WOULD BE IN
VIOLATION OF LAW; AND (C) NONE OF THE FUNDS OF SUCH GUARANTOR SHALL BE DERIVED
FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE LOAN IS OR WOULD BE IN
VIOLATION OF LAW.


3.8          SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY SUCH
GUARANTOR HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


ARTICLE IV


COVENANTS


4.1          CORPORATE EXISTENCE. EACH GUARANTOR SHALL MAINTAIN AND PRESERVE
SUCH GUARANTOR’S CORPORATE EXISTENCE AND QUALIFICATION AS A CORPORATION OR
LIMITED LIABILITY COMPANY (AS APPLICABLE) PURSUANT TO THE LAWS OF SUCH
GUARANTOR’S STATE OF FORMATION.


4.2          DISSOLUTION.  SUBJECT TO TRANSFERS PERMITTED PURSUANT TO THE LOAN
AGREEMENT, NO GUARANTOR SHALL LIQUIDATE, WIND-UP OR DISSOLVE (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION).


4.3          LITIGATION.  EACH GUARANTOR SHALL GIVE PROMPT NOTICE TO LENDER OF
ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED IN WRITING
AGAINST SUCH GUARANTOR OF WHICH SUCH GUARANTOR HAS NOTICE AND WHICH WOULD
REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT SUCH GUARANTOR’S ABILITY
TO PERFORM ITS OBLIGATIONS HEREUNDER.


4.4          NOTICE OF DEFAULT.  EACH GUARANTOR SHALL PROMPTLY ADVISE LENDER OF
ANY MATERIAL ADVERSE CHANGE IN SUCH GUARANTOR’S CONDITION, FINANCIAL OR
OTHERWISE, OF WHICH SUCH GUARANTOR HAS KNOWLEDGE AND WHICH WOULD REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT SUCH GUARANTOR’S ABILITY TO PERFORM ITS
OBLIGATIONS HEREUNDER.


4.5          CERTIFICATION. EACH GUARANTOR AT ANY TIME AND FROM TIME TO TIME,
WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE REQUEST BY LENDER, SHALL EXECUTE AND
DELIVER TO LENDER A STATEMENT CERTIFYING THAT THIS GUARANTY IS UNMODIFIED AND IN
FULL FORCE AND EFFECT (OR IF MODIFIED, THAT THE SAME IS IN FULL FORCE AND EFFECT
AS MODIFIED AND STATING SUCH MODIFICATIONS) OR, IF APPLICABLE, THAT THIS
GUARANTY IS NO LONGER IN FULL FORCE AND EFFECT.

12


--------------------------------------------------------------------------------



ARTICLE V


SUBORDINATION OF CERTAIN INDEBTEDNESS


5.1          SUBORDINATION OF ALL GUARANTOR CLAIMS.  AS USED HEREIN, THE TERM
“GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF ANY BORROWER TO ANY
GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE HEREAFTER
INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF ANY BORROWER THEREON BE DIRECT,
CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND
IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY NOTE,
CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR PERSONS
IN WHOSE FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR
MAY HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER
BE ACQUIRED BY ANY GUARANTOR.  THE GUARANTOR CLAIMS SHALL INCLUDE, WITHOUT
LIMITATION, ALL RIGHTS AND CLAIMS OF ANY GUARANTOR AGAINST ANY BORROWER (ARISING
AS A RESULT OF SUBROGATION OR OTHERWISE) AS A RESULT OF SUCH GUARANTOR’S PAYMENT
OF ALL OR A PORTION OF THE GUARANTEED OBLIGATIONS.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF A MONETARY DEFAULT OR ANY EVENT OF DEFAULT, NO
GUARANTOR SHALL RECEIVE OR COLLECT, DIRECTLY OR INDIRECTLY, FROM ANY BORROWER
ANY AMOUNT UPON THE GUARANTOR CLAIMS.


5.2          CLAIMS IN BANKRUPTCY.  IN THE EVENT OF RECEIVERSHIP, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER INSOLVENCY PROCEEDINGS
INVOLVING ANY GUARANTOR AS DEBTOR, LENDER SHALL HAVE THE RIGHT TO PROVE ITS
CLAIM IN ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS HEREUNDER AND RECEIVE
DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN DIVIDENDS AND
PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON GUARANTOR CLAIMS.  EACH GUARANTOR
HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO LENDER.  SHOULD LENDER RECEIVE,
FOR APPLICATION AGAINST THE GUARANTEED OBLIGATIONS, ANY DIVIDEND OR PAYMENT
WHICH IS OTHERWISE PAYABLE TO ANY GUARANTOR AND WHICH, AS BETWEEN ANY BORROWER
AND ANY GUARANTOR, SHALL CONSTITUTE A CREDIT AGAINST THE GUARANTOR CLAIMS, THEN,
UPON PAYMENT TO LENDER IN FULL AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS,
SUCH GUARANTOR SHALL BECOME SUBROGATED TO THE RIGHTS OF LENDER TO THE EXTENT
THAT SUCH PAYMENTS TO LENDER ON THE GUARANTOR CLAIMS HAVE CONTRIBUTED TOWARD THE
LIQUIDATION OF THE GUARANTEED OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH
RESPECT TO THAT PROPORTION OF THE GUARANTEED OBLIGATIONS WHICH WOULD HAVE BEEN
UNPAID IF LENDER HAD NOT RECEIVED DIVIDENDS OR PAYMENTS UPON THE GUARANTOR
CLAIMS.


5.3          PAYMENTS HELD IN TRUST.  IN THE EVENT THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY, ANY GUARANTOR SHALL RECEIVE
ANY FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS WHICH ARE PROHIBITED BY THIS
GUARANTY, SUCH GUARANTOR AGREES TO HOLD IN TRUST FOR LENDER AN AMOUNT EQUAL TO
THE AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND
AGREES THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO
LENDER, AND SUCH GUARANTOR COVENANTS PROMPTLY TO PAY THE SAME TO LENDER.


5.4          LIENS SUBORDINATE.  EACH GUARANTOR AGREES THAT ANY LIENS, SECURITY
INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON ANY BORROWER’S
ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN INFERIOR AND
SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER
ENCUMBRANCES UPON SUCH BORROWER’S ASSETS SECURING PAYMENT OF THE GUARANTEED
OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF ANY GUARANTOR
OR LENDER PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH.  WITHOUT THE PRIOR
WRITTEN CONSENT OF

13


--------------------------------------------------------------------------------



LENDER AS LONG AS THE DEBT IS OUTSTANDING, NO GUARANTOR SHALL (A) EXERCISE OR
ENFORCE ANY CREDITOR’S RIGHT IT MAY HAVE AGAINST ANY BORROWER, OR (B) FORECLOSE,
REPOSSESS, SEQUESTER OR OTHERWISE TAKE STEPS OR INSTITUTE ANY ACTION OR
PROCEEDINGS (JUDICIAL OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE
COMMENCEMENT OF, OR JOINDER IN, ANY LIQUIDATION, BANKRUPTCY, REARRANGEMENT,
DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS, MORTGAGES, DEEDS
OF TRUST, SECURITY INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR OTHER ENCUMBRANCES
ON ASSETS OF ANY BORROWER HELD BY ANY GUARANTOR.


ARTICLE VI


MISCELLANEOUS


6.1          WAIVER.  NO FAILURE TO EXERCISE, AND NO DELAY IN EXERCISING, ON THE
PART OF LENDER, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS OF LENDER HEREUNDER
SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW.  NO MODIFICATION OR
WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO DEPARTURE THEREFROM,
SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR WAIVER SHALL EXTEND
BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE OR DEMAND GIVEN IN
ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER ACTION IN THE
SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND.  PURSUANT TO
NEVADA REVISED STATUTES (“NRS”) SECTION 40.495(2), EACH GUARANTOR HEREBY WAIVES
THE PROVISIONS OF NRS SECTION 40.430.


6.2          NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED OR
PERMITTED HEREUNDER (EACH, A “NOTICE”) SHALL BE GIVEN IN WRITING AND SHALL BE
EFFECTIVE FOR ALL PURPOSES IF HAND DELIVERED OR SENT BY (A) CERTIFIED OR
REGISTERED UNITED STATES MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, (B) A
REPUTABLE OVERNIGHT COURIER FOR NEXT BUSINESS DAY DELIVERY, OR (C) EXPEDITED
PREPAID DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED STATES POSTAL SERVICE,
WITH PROOF OF ATTEMPTED DELIVERY, AND BY TELECOPIER (WITH ANSWER BACK
ACKNOWLEDGED), ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND PERSON AS
SHALL BE DESIGNATED FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE MAY BE,
IN A NOTICE TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN THIS
SECTION 6.2):

 

Guarantor:

DLJ MB IV HRH, LLC

 

 

c/o DLJ Merchant Banking Partners

 

 

11 Madison Avenue

 

 

New York, New York 10010

 

 

Attention: Ryan Sprott

 

 

Facsimile No.: (212) 743-1667

 

 

 

 

with a copy to:

Latham & Watkins LLP

 

 

885 Third Avenue

 

 

Suite 1000

 

 

New York, New York 10022

 

 

Attention: Michelle Kelban, Esq.

 

 

Facsimile No.: (212) 751-4864

 

14


--------------------------------------------------------------------------------


 

with a copy to:

Latham & Watkins LLP

 

 

633 West Fifth Street

 

 

Suite 4000

 

 

Los Angeles, California 90071

 

 

Attention: Paul Fuhrman, Esq.

 

 

Facsimile No.: (213) 891-8763

 

 

 

 

Guarantor:

Morgans Hotel Group Co.

 

 

475 Tenth Avenue

 

 

New York, New York 10018

 

 

Attention:  Marc Gordon, Chief Investment Officer

 

 

Facsimile No.: (212) 277-4270

 

 

 

 

with a copy to:

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

29th Floor

 

 

New York, New York 10019

 

 

Attention: Stephen Gellman, Esq.

 

 

Facsimile No.: (212) 403-2000

 

 

 

 

Lender:

Column Financial, Inc.

 

 

11 Madison Avenue

 

 

New York, New York 10010

 

 

Attention: Edmund Taylor

 

 

Facsimile No.: (212) 352-8106

 

 

 

 

with a copy to:

Column Financial, Inc.

 

 

One Madison Avenue

 

 

New York, New York 10019

 

 

Legal and Compliance Department

 

 

Attention: Casey McCutcheon, Esq.

 

 

Facsimile No.: (917) 326-8433

 

 

 

 

with a copy to:

Thelen Reid Brown Raysman & Steiner, LLP

 

 

875 Third Avenue

 

 

New York, New York 10022

 

 

Attention: Jeffrey B. Steiner, Esq.

 

 

Facsimile No.: (212) 603-2001

 

 

Hard Rock / Rand Peppas

 

A Notice shall be deemed to have been given in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming. 

15


--------------------------------------------------------------------------------


provided, that within three (3) Business Days thereafter, a hard copy of such
Notice shall have been delivered pursuant to the provisions of clause (a), (b)
or (c) of this Section 6.2.


6.3          GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS GUARANTY SHALL BE
GOVERNED, ENFORCED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW).


6.4          INVALID PROVISIONS.  IF ANY PROVISION OF THIS GUARANTY IS HELD TO
BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS EFFECTIVE
DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE FULLY SEVERABLE AND
THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS GUARANTY, AND THE
REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY
ITS SEVERANCE FROM THIS GUARANTY, UNLESS SUCH CONTINUED EFFECTIVENESS OF THIS
GUARANTY, AS MODIFIED, WOULD BE CONTRARY TO THE BASIC UNDERSTANDINGS AND
INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


6.5          AMENDMENTS.  THIS GUARANTY MAY BE AMENDED ONLY BY AN INSTRUMENT IN
WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED REPRESENTATIVE OF THE PARTY
AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE ENFORCED.


6.6          PARTIES BOUND; ASSIGNMENT; JOINT AND SEVERAL.  THIS GUARANTY SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS AND LEGAL REPRESENTATIVES; PROVIDED,
HOWEVER, THAT NO GUARANTOR MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
ASSIGN ANY OF ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER EXCEPT AS MAY
OTHERWISE BE PERMITTED UNDER THE LOAN AGREEMENT.  THE OBLIGATIONS, LIABILITIES,
REPRESENTATIONS, COVENANTS AND AGREEMENTS OF GUARANTORS HEREUNDER ARE JOINT AND
SEVERAL.


6.7          HEADINGS.  SECTION HEADINGS ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL IN NO WAY AFFECT THE INTERPRETATION OF THIS GUARANTY.


6.8          RECITALS.  THE RECITAL AND INTRODUCTORY PARAGRAPHS HEREOF ARE A
PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE CONSIDERED PRIMA FACIE
EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


6.9          COUNTERPARTS.  TO FACILITATE EXECUTION, THIS GUARANTY MAY BE
EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR REQUIRED.  IT SHALL NOT
BE NECESSARY THAT THE SIGNATURE OF, OR ON BEHALF OF, EACH PARTY, OR THAT THE
SIGNATURE OF ALL PERSONS REQUIRED TO BIND ANY PARTY, APPEAR ON EACH
COUNTERPART.  ALL COUNTERPARTS SHALL COLLECTIVELY CONSTITUTE A SINGLE
INSTRUMENT.  IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS GUARANTY TO
PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART CONTAINING THE RESPECTIVE
SIGNATURES OF, OR ON BEHALF OF, EACH OF THE PARTIES HERETO. ANY SIGNATURE PAGE
TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING THE
LEGAL EFFECT OF THE SIGNATURES THEREON AND THEREAFTER ATTACHED TO ANOTHER
COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL SIGNATURE
PAGES.


6.10        RIGHTS AND REMEDIES.  IF ANY GUARANTOR BECOMES LIABLE FOR ANY
INDEBTEDNESS OWING BY ANY BORROWER TO LENDER, BY ENDORSEMENT OR OTHERWISE, OTHER
THAN UNDER THIS GUARANTY,

16


--------------------------------------------------------------------------------



SUCH LIABILITY SHALL NOT BE IN ANY MANNER IMPAIRED OR AFFECTED HEREBY AND THE
RIGHTS OF LENDER HEREUNDER SHALL BE CUMULATIVE OF ANY AND ALL OTHER RIGHTS THAT
LENDER MAY EVER HAVE AGAINST SUCH GUARANTOR.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE EXERCISE BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER
ANY OTHER INSTRUMENT, OR AT LAW OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT
OR SUBSEQUENT EXERCISE OF ANY OTHER RIGHT OR REMEDY.


6.11        ENTIRETY.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN ANY GUARANTOR AND/OR ANY BORROWER AND LENDER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND
LENDER.


6.12        WAIVER OF RIGHT TO TRIAL BY JURY.  EACH GUARANTOR AND LENDER HEREBY
AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND TO
THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVE ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENT OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY EACH GUARANTOR AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
GUARANTOR AND LENDER.


6.13        COOPERATION.  EACH GUARANTOR ACKNOWLEDGES THAT LENDER AND ITS
SUCCESSORS AND ASSIGNS MAY (A) SELL THIS GUARANTY, THE NOTE AND THE OTHER LOAN
DOCUMENTS TO ONE OR MORE INVESTORS AS A WHOLE LOAN, (B) PARTICIPATE THE LOAN
SECURED BY THIS GUARANTY TO ONE OR MORE INVESTORS, (C) DEPOSIT THIS GUARANTY,
THE NOTE AND THE OTHER LOAN DOCUMENTS WITH A TRUST, WHICH TRUST MAY SELL
CERTIFICATES TO INVESTORS EVIDENCING AN OWNERSHIP INTEREST IN THE TRUST ASSETS,
OR (D) OTHERWISE SELL THE LOAN OR ONE OR MORE INTERESTS THEREIN TO INVESTORS
(THE TRANSACTIONS REFERRED TO IN CLAUSES (A) THROUGH (D) ARE HEREINAFTER EACH
REFERRED TO AS “SECONDARY MARKET TRANSACTIONS”).  EACH GUARANTOR SHALL, AT NO
COST TO SUCH GUARANTOR OTHER THAN FOR SUCH GUARANTOR’S LEGAL AND ACCOUNTING
FEES, REASONABLY COOPERATE WITH LENDER IN EFFECTING ANY SUCH

17


--------------------------------------------------------------------------------



SECONDARY MARKET TRANSACTION AND SHALL REASONABLY COOPERATE TO IMPLEMENT ALL
REQUIREMENTS IMPOSED BY ANY RATING AGENCY INVOLVED IN ANY SECONDARY MARKET
TRANSACTION.  EACH GUARANTOR SHALL, AT NO COST TO SUCH GUARANTOR OTHER THAN FOR
SUCH GUARANTOR’S LEGAL AND ACCOUNTING FEES, PROVIDE SUCH INFORMATION AND
DOCUMENTS RELATING TO SUCH GUARANTOR, ANY BORROWER, ANY PROPERTY AND ANY TENANTS
THEREOF OR THE IMPROVEMENTS, TO THE EXTENT IN SUCH GUARANTOR’S POSSESSION OR
ABLE TO BE OBTAINED BY SUCH GUARANTOR FROM ANY BORROWER OR OTHERWISE USING
REASONABLE EFFORTS, AS LENDER MAY REASONABLY REQUEST IN CONNECTION WITH SUCH
SECONDARY MARKET TRANSACTION.  IN ADDITION, EACH GUARANTOR SHALL MAKE AVAILABLE
TO LENDER ALL INFORMATION CONCERNING ITS BUSINESS AND OPERATIONS THAT LENDER MAY
REASONABLY REQUEST IN CONNECTION WITH SUCH SECONDARY MARKET TRANSACTION.  LENDER
SHALL BE PERMITTED TO SHARE ALL SUCH INFORMATION OR INFORMATION PREVIOUSLY
PROVIDED BY ANY GUARANTOR WITH THE INVESTMENT BANKING FIRMS, RATING AGENCIES,
ACCOUNTING FIRMS, LAW FIRMS AND OTHER THIRD-PARTY ADVISORY FIRMS INVOLVED WITH
THE LOAN AND THE LOAN DOCUMENTS OR THE APPLICABLE SECONDARY MARKET TRANSACTION
PROVIDED SUCH PARTIES ARE HELD TO CUSTOMARY CONFIDENTIALITY STANDARDS.  IT IS
UNDERSTOOD THAT THE INFORMATION PROVIDED BY ANY GUARANTOR TO LENDER MAY
ULTIMATELY BE INCORPORATED INTO THE OFFERING DOCUMENTS FOR THE SECONDARY MARKET
TRANSACTION AND THUS VARIOUS INVESTORS MAY ALSO SEE SOME OR ALL OF THE
INFORMATION.  LENDER AND ALL OF THE AFORESAID THIRD-PARTY ADVISORS AND
PROFESSIONAL FIRMS SHALL BE ENTITLED TO RELY ON THE INFORMATION SUPPLIED BY, OR
ON BEHALF OF, ANY GUARANTOR IN THE FORM AS PROVIDED BY SUCH GUARANTOR.  LENDER
MAY PUBLICIZE THE EXISTENCE OF THE LOAN IN CONNECTION WITH ITS MARKETING FOR A
SECONDARY MARKET TRANSACTION OR OTHERWISE AS PART OF ITS BUSINESS DEVELOPMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY, IN THE
EVENT OF A SECONDARY MARKET TRANSACTION, GUARANTORS SHALL BE ENTITLED TO DEAL
WITH AND RELY UPON ONLY ONE SERVICER FOR ALL OWNERS OF INTEREST IN THE LOAN IN
CONNECTION WITH ALL MATTERS RELATING TO THE LOAN AND SHALL NOT INCUR ANY COSTS
GREATER THAN THOSE THAT WOULD BE INCURRED IF THE LEAD LENDER WERE THE ONLY
LENDER (INCLUDING ENFORCEMENT COSTS).  ANY SUCH TRANSACTION SHALL BE AT LENDER’S
SOLE COST AND EXPENSE, INCLUDING, WITHOUT LIMITATION, THE COST OF ANY REPORTS,
CERTIFICATIONS OR OPINIONS REQUIRED OF GUARANTORS IN CONNECTION WITH ANY SUCH
TRANSACTION.  NO SUCH TRANSACTION SHALL RESULT IN A MATERIAL INCREASE IN THE
OBLIGATIONS OR POTENTIAL LIABILITY OF GUARANTORS UNDER THIS GUARANTY AND THE
LOAN DOCUMENTS BY REASON OF ANY REQUESTED ADDITIONAL COVENANT, REPRESENTATION,
WARRANTY, INDEMNITY OR CERTIFICATION OR OTHERWISE.


6.14        REINSTATEMENT IN CERTAIN CIRCUMSTANCES.  IF AT ANY TIME ANY PAYMENT
OF THE PRINCIPAL OF OR INTEREST UNDER THE NOTE OR ANY OTHER AMOUNT PAYABLE BY
ANY BORROWER UNDER THE LOAN DOCUMENTS IS RESCINDED OR MUST BE OTHERWISE RESTORED
OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF SUCH BORROWER
OR OTHERWISE, THE GUARANTORS’ OBLIGATIONS HEREUNDER WITH RESPECT TO SUCH PAYMENT
SHALL BE REINSTATED AS THOUGH SUCH PAYMENT HAS BEEN DUE BUT NOT MADE AT SUCH
TIME.


6.15        USA PATRIOT ACT NOTICE.  LENDER HEREBY NOTIFIES GUARANTORS THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH GUARANTOR, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH GUARANTOR AND OTHER
INFORMATION THAT WILL ALLOW LENDER TO IDENTIFY EACH GUARANTOR IN ACCORDANCE WITH
THE PATRIOT ACT.


6.16        FULLY RECOURSE.  THE GUARANTEED OBLIGATIONS ARE JOINT AND SEVERAL
RECOURSE OBLIGATIONS OF GUARANTORS AND NOT RESTRICTED BY ANY LIMITATION ON
PERSONAL LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY,
IN THE LOAN AGREEMENT OR IN ANY

18


--------------------------------------------------------------------------------



OTHER LOAN DOCUMENT, NO PRESENT OR FUTURE CONSTITUENT MEMBER OTHER THAN (I) A
GUARANTOR, AND (II) WITH RESPECT TO THE DLJ GUARANTOR, DLJ MERCHANT BANKING
PARTNERS IV, L.P., MBP IV PLAN INVESTORS, L.P., DLJMB HRH CO-INVESTMENTS, L.P.,
DLJ OFFSHORE PARTNERS IV, L.P., AND DLJ MERCHANT BANKING PARTNERS IV (PACIFIC),
L.P. (SUCH LIMITED PARTNERSHIPS, COLLECTIVELY, THE “DLJMB PARTIES”) AS PROVIDED
IN THAT CERTAIN COMMITMENT LETTER OF THE DLJMB PARTIES OF EVEN DATE HEREWITH
ADDRESSED TO THE DLJ GUARANTOR, NOR ANY PRESENT OR FUTURE SHAREHOLDER, OFFICER,
DIRECTOR, EMPLOYEE, TRUSTEE, BENEFICIARY, ADVISOR, MEMBER, PARTNER, PRINCIPAL,
PARTICIPANT OR AGENT OF OR IN ANY GUARANTOR OR OF OR IN ANY PERSON THAT IS OR
BECOMES A CONSTITUENT MEMBER, OTHER THAN GUARANTORS AND SUCH DLJMB PARTIES,
SHALL HAVE ANY PERSONAL LIABILITY, DIRECTLY OR INDIRECTLY, UNDER OR IN
CONNECTION WITH THIS GUARANTY, OR ANY AMENDMENT OR AMENDMENTS HERETO MADE AT ANY
TIME OR TIMES, HERETOFORE OR HEREAFTER, AND LENDER ON BEHALF OF ITSELF AND ITS
SUCCESSORS AND ASSIGNS, HEREBY WAIVES ANY AND ALL SUCH PERSONAL LIABILITY.


ARTICLE VII


FINANCIAL REPRESENTATION, WARRANTIES AND COVENANTS


7.1          AGREEMENT OF GUARANTORS.  EACH GUARANTOR HEREBY MAKES THE
REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH ON EXHIBIT B ATTACHED HERETO
AND MADE A PART HEREOF, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS ARE
INTENDED TO AND SHALL FORM A PART OF THIS GUARANTY FOR ALL PURPOSES.

[No Further Text on This Page]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has executed and delivered this Closing
Guaranty of Completion as of the date first set forth above.

MORGAN GUARANTOR:

 

 

 

MORGANS GROUP LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

Morgans Hotel Group Co.,

 

 

a Delaware corporation

 

 

as Managing Member

 

 

 

 

 

 

 

By:

/s/ Richard Szymanski

 

 

 

Name:

Richard Szymanski

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

DLJ GUARANTOR:

 

 

 

DLJ MB IV HRH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ryan Sprott

 

 

Name:  Ryan Sprott

 

 

Title:    Vice President

 


--------------------------------------------------------------------------------


EXHIBIT B

FINANCIAL REPRESENTATIONS, WARRANTIES AND COVENANTS


1.             GUARANTOR’S FINANCIAL CONDITION.      (A)           AS OF THE
DATE HEREOF AFTER GIVING EFFECT TO THIS GUARANTY AND, IN THE CASE OF THE DLJ
GUARANTOR, THE EQUITY AND OTHER COMMITMENTS OF THE DLJMB PARTIES INSOFAR AS
RELATE TO THE DLJ GUARANTOR, AND THROUGHOUT THE TERM OF THE LOAN, SUCH GUARANTOR
IS AND WILL BE SOLVENT AND HAS AND WILL HAVE (I) ASSETS WHICH, FAIRLY VALUED,
EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING CONTINGENT LIABILITIES AS
DETERMINED IN ACCORDANCE WITH GAAP) AND DEBTS, AND (II) PROPERTY AND ASSETS
SUFFICIENT TO SATISFY AND REPAY ITS OBLIGATIONS AND LIABILITIES.

(b)           At all times throughout the term of this Guaranty, the Guarantors
shall maintain (i) Guarantors Net Worth in excess of $400,000,000.00 in the
aggregate, and (ii) a minimum amount of Guarantors Effective Liquidity in excess
of $200,000,000.00 in the aggregate. Within one-hundred twenty (120) days
following the end of each calendar year, and, upon Lender’s written request,
within forty-five (45) days following the end of any calendar quarter, each
Guarantor shall deliver or cause to be delivered to Lender a complete copy of
such Guarantor’s and, in the case of the DLJ Guarantor, the DLJMB Parties’
annual, and, if requested, quarterly financial statements audited by a “Big
Four” accounting firm, BDO Seidman LLP, or other independent certified public
accountant reasonably acceptable to Lender prepared in accordance with GAAP,
including in each case statements of profit and loss and a balance sheet for
such Guarantor and the DLJMB Parties, as the case may be, together with a
certificate of each Guarantor (which certificate in the case of the Morgans
Guarantor shall pertain only to the Morgans Guarantor, and in the case of the
DLJ Guarantor shall pertain only to the DLJ Guarantor and the DLJMB Parties) (i)
setting forth in reasonable detail such Guarantor’s and each DLJMB Parties’ Net
Worth as of the end of the prior calendar year or quarter, as the case may be,
based thereon, and then Effective Liquidity, and (ii) certifying that such
financial statements are true, correct, accurate and complete in all material
respects and fairly present the financial condition and results of the
operations of such Guarantor, and, in the case of DLJ Guarantor, the DLJMB
Parties, provided, however, that in the event the DLJ Guarantor, any DLJMB Party
or the Morgans Guarantor is not otherwise required to, and does not, cause to be
prepared such audited financial statements in the ordinary course of its
business, it may deliver the unaudited statements which are delivered to its
investors or otherwise prepared in the ordinary course of its business,
accompanied by such certification.

(c)           Such Guarantors shall not, and DLJ Guarantor shall not cause or
permit and further represents and covenants that the DLJMB Parties shall not, at
any time while a default in the payment of the Guaranteed Obligations has
occurred and is continuing beyond any applicable grace period or following any
notice thereof, (i) enter into or effectuate any transaction with any Affiliate
of such Guarantors or any of DLJMB Parties, as the case may be, which would
reduce such Guarantors’ or DLJMB Party’s then Net Worth or Effective Liquidity,
or (ii) sell, pledge, mortgage or otherwise Transfer to any other Person
(including any of its Affiliates) any assets or any interest therein, other than
(in the case of either clauses (i) or (ii) of this Section (c)) (x) if in


--------------------------------------------------------------------------------


the ordinary course of  business, consistent with past practice and for
reasonably equivalent value, or (y) for reasonably equivalent value.

(d)           As used in this Section 1 and Section 4 below, the following terms
shall have the following meanings:

“Distributable Cash” means, with respect to any Person, and subject to the
following proviso, the amount of all capital surplus, retained earnings or net
profits of such Person held in the form of cash or cash equivalents (including
cash reserves established from undistributed net profits from any prior fiscal
period), then freely and lawfully distributable to the holders of all equity
interests of such Person as dividends or distributions or in redemption of such
equity interests in accordance with all laws and operative agreements, documents
or instruments governing the formation and capitalization of such Person, the
receipt of which by the holders of such equity interests, if so paid, will not
give rise to any liability of the recipient to return or to repay such amounts
to such Person, and the payment or distribution of which by such Person to such
equity holders (i) will not violate any term or condition of any agreement or
instrument to which such Person is subject or by which its properties or assets
is bound, and (ii) has been consented to or approved by all other Persons not
controlled by Morgans Guarantor whose consent to or approval of such payment or
distribution is required under any of such operative, governing or other
agreements, documents or instruments; provided that Lender is given, from time
to time, such information as it may reasonably request (including income
statements and balance sheets of any such Person that satisfy the requirements
for  financial statements set forth in Section 1(c) above, together with a
certificate of the chief financial officer of Morgans confirming that, to the
best of his or her knowledge, the foregoing calculations and financial
statements are accurate in all material respects) confirming the foregoing.

“Effective Liquidity” means, with respect to any Person, as of a given date, the
sum of (i) all unrestricted cash and cash equivalents held by such Person and,
in the case of Morgans Guarantor, the Distributable Cash of its direct or
indirect wholly owned subsidiaries membership or other equity interests in which
are not pledged to or otherwise encumbered by any lien, charge or other
encumbrance in favor any Person other than Morgans Guarantor or Lender; (ii) the
aggregate amount of available borrowing of such Person under credit facilities
and other lines of credit; and (iii) except as provided in the following
sentence, the aggregate maximum amount, if any, of all committed and undrawn or
uncalled capital available to such Person (as to any Person its “Available
Capital”) under the terms of any partnership, limited liability, statutory
business trust, or similar agreement of such Person from any Constituent Member
(other than (x) any Constituent Member of another Constituent Member that is
publicly traded, and (y) in the case of the DLJ Guarantor, any limited partner
of DLJMB HRH Co-Investments, L.P., a DLJMB Party (“Co-Investments LP”)), less,
(iv) the aggregate amount of any accrued but unpaid liabilities or obligations
of such Person under the facilities or agreements described in the preceding
clauses (ii) and (iii), other than (for purposes of this clause (iv)) the
principal amount of Indebtedness under any such facilities.  In addition, and
notwithstanding anything herein to the contrary, the Available


--------------------------------------------------------------------------------


Capital of Co-Investments LP for purposes of determining its Effective Liquidity
shall equal, as of a given date, either (i) Co-Investments LP’s Available
Capital, or (ii), if greater, and subject to the following proviso, an aggregate
amount not exceeding one hundred fifty (150%) percent of the aggregate Available
Capital of the other DLJMB Parties, provided that Lender is given, from time to
time, such information as it may reasonably request (including an opinion of
counsel to Co-Investments LP in respect of the following clause (y)) to confirm
that the limited partners of Co-Investments LP (x) are financially capable of
funding such amount, and (y) are and remain obligated to make capital
contributions to Co-Investments LP in such aggregate amounts in order to cause
the DLJ Guarantor or DLJMB Parties to pay and perform the Guaranteed
Obligations.

“Guarantors Effective Liquidity” means, with respect to the Guarantors, as of a
given date, the sum of the Effective Liquidity of (i) the DLJ Guarantor and,
without duplication,  each of the DLJMB Parties, and (ii) the Morgans Guarantor.

“Guarantors Net Worth” means, with respect to the Guarantors, as of a given
date, the sum of (i) the Net Assets of the Morgans Guarantor, and (ii) the Net
Worth of (x) the DLJ Guarantor and (y), without duplication, each of the DLJMB
Parties, including for purposes of this computation, and subject to the
following proviso, the Net Worth of any limited partner of Co-Investments LP
that shall have entered into an equity commitment letter satisfactory to Lender,
for the express benefit of Lender, pursuant to which such limited partner of
Co-Investments LP agrees to, and recognizes the rights of Lender in place and
instead of the general partner or manager of Co-Investments LP to require such
limited partner of Co-Investments LP to, make contributions to Co-Investments LP
directly to Lender, in an aggregate amount not  exceeding one hundred fifty
(150%) percent of the aggregate Net Worth of the DLJMB Parties other than
Co-Investments LP, provided that Lender is given, from time to time, such
information as it may reasonably request (including an opinion of counsel to
Co-Investments LP in respect of the following clause (B)) to confirm (A) the Net
Worth of the limited partners of Co-Investments LP, and (B) that they are and
remain obligated to make capital contributions to Co-Investments LP in such
aggregate amounts in order to cause the DLJ Guarantor or DLJMB Parties to pay
and perform the Guaranteed Obligations.

“Net Assets” means, with respect to the Morgans Guarantor only, as of a given
date, an amount equal to the aggregate fair market value of Morgans Guarantor’s 
assets and properties (i) as reasonably determined by Lender in good faith
applying such customary and reasonable market factors as Lender shall then apply
to similar assets and properties, or (ii) at the election of Morgans Guarantor,
as determined by appraisals prepared by an independent MAI real estate “state
certified general appraiser” (as defined under regulations or guidelines issued
pursuant the Financial Institutions Reform Recovery Enforcement Act of 1989, 12
U.S.C. 1811 et. Seq., as amended) selected by the Morgans Guarantor and approved
by Lender (which approval shall not be unreasonably withheld, delayed, or
conditioned) at Morgans Guarantor’s sole cost and expense and not more than
ninety (90) days prior to such date, minus the amount of all Indebtedness of
Morgans Guarantor and its consolidated subsidiaries as of such date, but in no
event shall such amount be less than zero.


--------------------------------------------------------------------------------


“Net Worth” shall mean, with respect to any Person as of a given date, (i) such
Person’s total assets as of such date, less (ii) such Person’s total liabilities
as of such date, in each case, as they would be reflected in a balance sheet
prepared in accordance with GAAP.


2.             FINANCIAL AND OTHER INFORMATION; DIVIDENDS AND DISTRIBUTIONS. 
EACH GUARANTOR WITH RESPECT TO (I) ITSELF, SEVERALLY AND NOT JOINTLY, AND (II)
IN THE CASE OF DLJ GUARANTOR, THE DLJMB PARTIES, REPRESENTS, WARRANTS AND
COVENANTS TO LENDER DURING THE TERM OF THE LOAN THAT:


(A)           ALL FINANCIAL DATA AND OTHER FINANCIAL INFORMATION THAT, AS OF ANY
APPLICABLE DATE, HAS BEEN DELIVERED TO LENDER WITH RESPECT TO SUCH GUARANTOR,
AND IN THE CASE OF DLJ GUARANTOR, THE DLJMB PARTIES (I) IS TRUE, COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATES OF SUCH REPORTS,
(II) ACCURATELY REPRESENT, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION OF
SUCH GUARANTOR AND THE DLJMB PARTIES AS OF THE DATE OF SUCH REPORTS, AND
(III) HAS BEEN PREPARED IN ACCORDANCE WITH GAAP THROUGHOUT THE PERIODS COVERED,
EXCEPT AS DISCLOSED THEREIN; AND


(B)           EXCEPT FOR THE PAYMENT OF EMPLOYEE SALARIES AND BENEFITS AND OTHER
ADMINISTRATIVE EXPENSES AND DIVIDENDS OR OTHER DISTRIBUTIONS IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR WITH LENDER’S PRIOR WRITTEN
CONSENT EXERCISED IN ITS SOLE DISCRETION, IT SHALL NOT SELL, PLEDGE, MORTGAGE OR
OTHERWISE TRANSFER ANY OF ITS MATERIAL ASSETS, OR ANY INTEREST THEREIN, ON TERMS
MATERIALLY LESS FAVORABLE THAN WOULD BE OBTAINED IN AN ARMS-LENGTH TRANSACTION
FOR FAIR CONSIDERATION, OR, WITH RESPECT TO ANY SUCH TRANSACTIONS BETWEEN OR
AMONG THE DLJMB PARTIES AND ANY OF THEIR RESPECTIVE AFFILIATES, ON TERMS
MATERIALLY LESS FAVORABLE TO SUCH DLJMB PARTIES THAN WOULD BE OBTAINED IN
COMPARABLE TRANSACTIONS WITH PERSONS WHO ARE NOT AFFILIATES.


3.             CONFIDENTIALITY; COOPERATION.  LENDER AGREES TO TREAT ALL
FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION OF ANY GUARANTOR AND THE
DLJMB PARTIES THAT ARE NOT PUBLICLY AVAILABLE, CONFIDENTIALLY, PROVIDED THAT,
EACH GUARANTOR RECOGNIZES THAT LENDER SHALL, AND HEREBY AUTHORIZES LENDER TO,
INCLUDE SUCH FINANCIAL INFORMATION OR EXTRACTS THEREFROM IN ANY DISCLOSURE
DOCUMENTS OR SIMILAR DISCLOSURE WITH RESPECT TO ANY SYNDICATION OF THE LOAN, SO
LONG AS IN EACH CASE THE AFFECTED GUARANTOR SHALL HAVE THE RIGHT, PRIOR TO THEIR
DISSEMINATION,  TO REVIEW AND APPROVE ANY SUCH DISCLOSURE DOCUMENTS OR SIMILAR
DOCUMENTS (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED) AND THE RECIPIENTS OF ANY SUCH DISCLOSURE DOCUMENTS ARE SUBJECT TO
CUSTOMARY OBLIGATIONS TO PRESERVE THE CONFIDENTIALITY OF SUCH INFORMATION, TO
THE EXTENT APPLICABLE TO SUCH SYNDICATION.  IN CONNECTION THEREWITH AND WITH
RESPECT TO ALL SUCH FINANCIAL INFORMATION, EACH GUARANTOR SHALL COOPERATE WITH
AND INDEMNIFY AND HOLD HARMLESS LENDER TO THE SAME EXTENT PROVIDED IN SECTION
9.2 OF THE LOAN AGREEMENT AS IF IT WERE A PARTY THERETO AND EACH REFERENCE TO
“BORROWERS” THEREIN WERE INSTEAD A REFERENCE TO SUCH GUARANTOR.


4.             SUBSTITUTE GUARANTORS.  IF AT ANY TIME, SUBJECT TO ALL OF THE
TERMS AND CONDITIONS OF THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT,  A
GUARANTOR SHALL SEEK TO BE RELEASED FROM ITS OBLIGATIONS UNDER THIS GUARANTY AND
SUBSTITUTE ANY REPLACEMENT GUARANTOR FOR THE GUARANTEED OBLIGATIONS FOLLOWING
ANY TRANSFER OF AN INTEREST (DIRECT OR INDIRECT) IN HR HOLDINGS, ANY GUARANTOR
TRANSFER OR OTHERWISE (ANY SUCH REPLACEMENT GUARANTOR PERMITTED UNDER THE LOAN
DOCUMENTS OR OTHERWISE CONSENTED TO BY LENDER, BEING REFERRED TO HEREIN AS A
“SUBSTITUTE


--------------------------------------------------------------------------------



GUARANTOR”), THEN (A) THE REQUIREMENTS OF THE FIRST SENTENCE OF SECTION 1(B)
ABOVE SHALL BE MODIFIED SUCH THAT, AS TO EACH PERSON PROVIDING ANY GUARANTY
PURSUANT TO THE LOAN AGREEMENT, INCLUDING ANY SUBSTITUTE GUARANTOR, AT ALL TIMES
THAT SUCH GUARANTY SHALL BE REQUIRED TO BE OUTSTANDING IN ACCORDANCE WITH THE
LOAN AGREEMENT, (X) SUCH PERSON’S NET WORTH (OR IN THE EVENT THAT THE MORGANS
GUARANTOR SHALL REMAIN A GUARANTOR HEREUNDER AT SUCH TIME, AS TO THE MORGANS
GUARANTOR ONLY, ITS NET ASSETS, AND IN THE EVENT THAT THE DLJ GUARANTOR SHALL
REMAIN A GUARANTOR HEREUNDER AT SUCH TIME, THE NET WORTH OF THE DLJ GUARANTOR
AND THE DLJMB PARTIES CALCULATED IN ACCORDANCE WITH CLAUSE (II) OF THE
DEFINITION OF “GUARANTORS NET WORTH” ABOVE) SHALL EQUAL NOT LESS THAN AN AMOUNT
EQUAL TO THE LESSER OF (1) $200,000,000.00 OR (2) THE PRODUCT OF $400,000,000.00
AND SUCH PERSON’S THEN PERCENTAGE INTEREST (DIRECTLY OR INDIRECTLY) IN ALL
PROFITS AND LOSSES OF HR HOLDINGS, AND (Y) SUCH PERSON’S EFFECTIVE LIQUIDITY
SHALL BE IN EXCESS OF AN AMOUNT EQUAL TO THE LESSER OF (1) $100,000,000.00 OR
(2) THE PRODUCT OF $200,000,000.00 AND SUCH PERSON’S THEN PERCENTAGE INTEREST
(DIRECTLY OR INDIRECTLY) IN ALL PROFITS AND LOSSES OF HR HOLDINGS, AND (B) THE
PROVISIONS OF THIS EXHIBIT B WITH RESPECT TO FINANCIAL REPORTING, FINANCIAL
CONDITION, TRANSACTIONS, DIVIDENDS AND DISTRIBUTIONS, CONFIDENTIALITY AND
COOPERATION SHALL APPLY TO ALL SUCH PERSONS, PROVIDED THAT, IN ALL CASES AT
LEAST ONE OF THE PERSONS PROVIDING ANY GUARANTY IS A QUALIFIED REAL ESTATE
GUARANTOR.

5.             Conflicts.  Nothing in this Exhibit B shall be read in any manner
or construed or deemed to alter, modify, amend or waive any term or condition of
any Loan Document, except to the extent this Exhibit B is expressly incorporated
by reference therein, including by Section 7.1 of the Guaranty.  In the event of
any conflicts between the terms and conditions hereof and the terms and
conditions of any Loan Document, the terms and conditions of the other Loan
Documents shall control and be binding in all respects.


--------------------------------------------------------------------------------